                            UNITED STATES DISTRICT COURT

                             MIDDLE DISTRICT OF LOUISIANA

DAVID L. WILLIAMS, SR. (#5478)                                                CIVIL ACTION

VERSUS
                                                                              18-148-SDD-RLB
WARDEN GRIMES, ET AL.

                                              ORDER

        The pro se plaintiff, an person confined at the East Baton Rouge Parish Prison

(“EBRPP”) filed this proceeding pursuant to 42 U.S.C. § 1983 against Warden Grimes, Major

Clement, Captain Scott and Deputy Persick complaining that his constitutional rights have been

violated due to interference with his right of access to the courts. He prays for monetary and

injunctive relief.

        The plaintiff alleges that he is being denied access to the law library and the courts

because unspecified deputies are denying him copies of requested documents because they have

no knowledge of the requested documents or do not have them on file. The plaintiff further

alleges that as a result, he has been unable to comply with unspecified orders issued by two state

courts and this Court.

        A substantive right of access to the courts has long been recognized. Lewis v. Casey, 518

U.S. 343, 347 (1996), citing Bounds v. Smith, 430 U.S. 817, 821 (1977). Specifically, access to

the courts is incorporated into the First Amendment right to petition the government for redress

of grievances. Driggers v. Cruz, 740 F.3d 333, 336–37 (5th Cir. 2014) citing Bill Johnson's

Rests., Inc. v. N.L.R.B., 461 U.S. 731 (1983). In its most obvious and fundamental manifestation,

this right protects an inmate's physical access to the courts. Thus, for example, prison officials

may not block or refuse to transmit, through procedural devices or otherwise, the transmission of
legal documents that prisoners wish to send to the courts. Ex parte Hull, 312 U.S. 546 (1941)

(striking down a state regulation prohibiting prisoners from filing petitions for habeas corpus

without the approval of a state official); Jackson v. Procunier, 789 F.2d 307, 310–11 (5th Cir.

1986) (prison officials may not deliberately delay mailing legal papers when they know that such

delay will effectively deny a prisoner access to the courts). Nor can they take other actions—

such as confiscating or destroying legal papers—that would have a similar effect. See Foster v.

City of Lake Jackson, 28 F.3d 425, 429 (5th Cir. 1994), citing Crowder v. Sinyard, 884 F.2d 804,

811 (5th Cir. 1989). The fundamental constitutional right of access to the courts also requires

that prison authorities assist inmates in the preparation and filing of meaningful legal papers by

providing prisoners with adequate law libraries or adequate assistance from persons trained in

the law.” Bounds v. Smith, 430 U.S. 817, 828 (1977). This right extends to pretrial detainees as

well as to convicted inmates. Boyd v. Nowack, 2010 WL 892995, *2 (E.D. La. March 11, 2010),

citing United States v. Moya–Gomez, 860 F.2d 706, 743 (7th Cir. 1988).

       The right of access to the courts, however, “guarantees no particular methodology but

rather the conferral of a capability—the capability of bringing contemplated challenges to

sentences or conditions of confinement before the courts.” Lewis v. Casey, supra, 518 U.S. at

356. Further, in order to prevail on a claim of interference with access to the courts, an inmate

claimant must be able to show that has he suffered some cognizable legal prejudice or detriment

as a result of the defendant's actions. Eason v. Thaler, 73 F.3d 1322, 1328 (5th Cir. 1996). In

addition, the plaintiff must be able to show that the defendant had an intent to interfere with the

plaintiff's right to submit pleadings to the courts or was otherwise deliberately indifferent to the

plaintiff's wish to do so. See Herrington v. Martin, 2009 WL 5178340, *2 (W.D. La., Dec. 23,

2009) (recognizing that “[a]n ‘access to courts' claim is actionable only if the deprivation
stemmed from intentional conduct on the part of the defendant; ‘access to courts' claims

premised on a defendant's mere negligence or inadvertence are not cognizable under § 1983’').

Finally, an inmate's right to seek access to the courts is limited to the making of non-frivolous

claims involving the assertion of legitimate constitutional rights. Johnson v. Rodriguez, 110 F.3d

299, 311 (5th Cir. 1997). Therefore, because the right to access to the courts “rest[s] on the

recognition that the right is ancillary to the underlying claim, without which a plaintiff cannot

have suffered injury by being shut out of court,” Christopher v. Harbury, 536 U.S. 403, 415

(2002), “the underlying cause of action, whether anticipated or lost, is an element that must be

described in the complaint.” Id.

       In the present matter, the Complaint as written fails to state a claim for denial of access to

the courts for several reasons. The Complaint is composed entirely of generalized allegations of

denial of access by unspecified persons. The plaintiff has not identified with specificity any

particular cause of action in which his rights were impeded. Nor has the plaintiff alleged that the

deprivations stemmed from intentional conduct on the part of the defendants. Moreover, the

plaintiff has not alleged, with specificity, to have suffered any legal prejudice or detriment as a

result of the defendants’ actions. The Court has determined that the plaintiff should be allowed

to amend his Complaint in order to provide this information. Accordingly,

       IT IS ORDERED that the plaintiff shall, within twenty (20) days from the date of this

Order, file an amended complaint which shall contain a separate paragraph as to each named

defendant and claim. In each separate paragraph, the plaintiff shall, keeping in mind the

deficiencies noted above, provide the following information:

       1. The specific name or other identifying information of the defendant;

       2. The date(s) on which the named defendant is alleged to have been involved;
       3. Specific facts as to the acts or omissions of the defendant;

       4. The specific constitutional violation alleged to have been committed by the

           defendant; and

       5. The specific harm the plaintiff claims to have suffered as a result of the alleged

           violation.

       IT IS FURTHER ORDERED that the plaintiff shall not incorporate by reference, or

otherwise, any portion of the complaint previously submitted and shall not attach it or any

portion of the complaint previously submitted as an exhibit. The plaintiff must state specific

facts and dates as to each defendant.

       IT IS FURTHER ORDERED that failure to comply with this Order will result in

dismissal of the plaintiff’s complaint with prejudice.

       Signed in Baton Rouge, Louisiana, on November 20, 2018.




                                              S
                                              RICHARD L. BOURGEOIS, JR.
                                              UNITED STATES MAGISTRATE JUDGE
